Case: 2:20-cv-01804-ALM-CMV Doc #: 32 Filed: 08/24/20 Page: 1 of 4 PAGEID #: 587




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DARCY G. ARNOLD, et al.,

                       Plaintiffs,

vs.                                                          Case No.: 2:20-cv-1804
                                                             Chief Judge Algenon L. Marbley
                                                             Magistrate Judge Vascura
PNC BANK N.A., et al.,

                       Defendants.

                                             ORDER

       On June 23, 2020, the United States Magistrate Judge issued a Report and

Recommendation on Plaintiffs’ Motion to Remand (ECF No. 18) and PNC’s Motion to Deny

Joinder (ECF No. 24). The Magistrate Judge recommended that Plaintiffs’ Motion to Remand be

DENIED and PNC’s Motion to Deny Joinder be GRANTED. (ECF No. 27). The parties were

advised of their right to object to the Report and Recommendation. This matter is now before the

Court on Plaintiffs’ Objections to the Report and Recommendation. (ECF No. 28). Defendant

PNC filed a response. (ECF No. 29). The Court will consider the matter de novo. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Following the initial briefing, Plaintiffs filed a Motion for Leave to Submit, Instanter, a

Reply in further support of their objections to the Report and Recommendation (ECF No. 30).

Defendants have not responded to this Motion. The Court will therefore GRANT Plaintiffs’

Motion for Leave to File a Reply Instanter and the Reply will be filed on the Court’s case

management system.
Case: 2:20-cv-01804-ALM-CMV Doc #: 32 Filed: 08/24/20 Page: 2 of 4 PAGEID #: 588




       The Magistrate Judge carefully considered all the arguments of the parties submitted in

the briefing on the Motion to Remand and Motion to Deny Joinder. Plaintiffs raise two primary

objections to the Magistrate Judge’s Report and Recommendation. Specifically, Plaintiffs object

to the conclusions that the amount in controversy has been satisfied by Defendant PNC and that

Kimberly Mason should not be joined as an additional defendant and the case should not be

remanded based on lack of diversity amongst the parties. (ECF No. 28, Pls.’ Objs. at 1–2).

       With respect to Plaintiffs’ first objection regarding the amount in controversy, the Court

must consider all of the claims at the time of removal, as well as any evidentiary submissions.

Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006); Dart Cherokee Basin

Operating Co., LLC v. Owens, 573 U.S. 81, 88 (2014). The burden is on Defendant PNC, the

party asserting diversity jurisdiction. Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010). Here,

Defendant PNC has provided evidence that the market value of the Trust as of March 16, 2020,

was $2,209,737. PNC asserts in the Notice of Removal that the “difference between an

immediate distribution of the [T]rust funds . . . versus keeping the funds in the [T]rust as the

2016 [A]mendment pr[e]scribes equates to more than $1,000,000 in damages.” (ECF No. 1,

Notice at ¶ 11). The Magistrate Judge acknowledged Plaintiffs’ arguments that they are entitled

to Trust funds at some point, therefore, the damages are the benefit derived from receiving the

funds sooner. The Magistrate Judge in concluding that the declaratory judgment would exceed

$25,000 found that Plaintiffs have not provided the Court with any evidence of such benefit.

Plaintiffs object to this conclusion, arguing it is not their burden to prove the amount in

controversy. However, when contesting the amount submitted to the Court by PNC and when

the Court should rely on evidence submitted to determine the amount in controversy, then


                                                  2
Case: 2:20-cv-01804-ALM-CMV Doc #: 32 Filed: 08/24/20 Page: 3 of 4 PAGEID #: 589




Plaintiffs should have submitted their own figures to counter those of Defendant PNC.

Therefore, the Court finds that the $50,000 in compensatory damages sought in the Amended

Complaint combined with the value of the declaratory judgment claim, exceeds $75,000. PNC

has therefore satisfied its burden with respect to the amount in controversy.

       Turning to the second objection, Plaintiffs assert that Kimberly Mason was properly

joined as a defendant in this action and therefore remand is appropriate because there is no

longer complete diversity of citizenship. The Court agrees with the law and analysis referenced

by the Magistrate Judge in the Report and Recommendation and the ultimate conclusion that the

balance of factors weighs in favor of PNC’s Motion to Deny Joinder of Defendant Kimberly

Mason. Plaintiffs’ objections as to these factors fails as they have not provided any new

arguments that were not fully considered by the Magistrate Judge. The Court agrees that

Plaintiffs’ have attempted to join Ms. Mason as a non-diverse defendant at this time for the

purpose of destroying federal jurisdiction and that Plaintiffs will not suffer significant injury if

Ms. Mason is not a party to this action as Plaintiffs can recover from PNC under the doctrine of

respondeat superior.

       Plaintiffs assert in their Reply that PNC improperly introduced new arguments/evidence

about trust fees in its Response to Plaintiffs’ objections, however, the conclusions in the Report

and Recommendation were made by considering the record then before the Court. Although

PNC’s new arguments/evidence may further support the Report and Recommendation conclusion

with respect to the amount in controversy, none of it was necessary to reach that conclusion. The

Court allowed Plaintiffs’ Reply and considered all arguments presented but has not relied on any

new evidence/argument in affirming the Report and Recommendation.


                                                  3
Case: 2:20-cv-01804-ALM-CMV Doc #: 32 Filed: 08/24/20 Page: 4 of 4 PAGEID #: 590




       Accordingly, Plaintiffs’ objections to the Magistrate Judge’s Report and

Recommendation are OVERRULED and Plaintiffs’ Motion to Remand is DENIED and PNC’s

Motion to Deny Joinder of Defendant Kim Mason is GRANTED.

       The Clerk of this Court shall remove ECF Nos. 18, 24, 27, and 30 from the Court’s

pending motions list.

       IT IS SO ORDERED.



                                                   ALGENON L. MARBLEY, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT

DATED: August 24, 2020




                                               4
